Citation Nr: 0107043	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-04 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an unspecified 
pulmonary disorder secondary to cigarette smoking.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel






INTRODUCTION

The veteran served on active duty from November 1947 to April 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for an 
unspecified pulmonary disorder as secondary to cigarette 
smoking.  At the time of the November 1998 rating action, the 
Board notes that service connection was already in effect for 
a pulmonary disorder, classified as asbestos related pleural 
disease, and that subsequent to the November 1998 rating 
action, the Board awarded a rating increase to 30 percent for 
that disability.  In January 2000, the RO issued a statement 
of the case to the veteran regarding the issue of entitlement 
to service connection for an unspecified pulmonary disorder 
as secondary to cigarette smoking.  

In a January 2000 statement, the veteran submitted a 
statement in which it was contended that there was a 
relationship between his service-connected asbestos disorder 
and his cigarette smoking.  His representative reported in a 
February 2000 statement, that it was the veteran's contention 
that his cigarette smoking had increased the severity of his 
asbestos related pulmonary disability.  

Although the RO developed the issued of entitlement to 
service connection for an unspecified pulmonary disorder as 
secondary to cigarette smoking as separate from the issue of 
an increased rating for asbestos related pleural disease, it 
is the Board's conclusion that there is no dispute that the 
veteran is service-connected for a pulmonary disorder.  
Additionally, there is no contention made nor evidence that 
reflects, that more than one pulmonary disorder exists.  In 
actuality, the statements made by the veteran and his 
representative simply assert that his cigarette smoking makes 
his service-connected asbestos related disorder worse.  Thus, 
the intention of the statements is for an increased rating 
for his already service-connected 
pulmonary disorder and not for any additional disability.  




It is the Board's conclusion that the various arguments as to 
the severity of his pulmonary disorder, whether due to 
asbestos or cigarette smoking, do not amount to new claims 
for service connection that should be adjudicated separately.  
Rather, they are arguments that are part and parcel of the 
same claim, namely, entitlement to an increased rating for 
asbestos related pleural disease.  See Ashford v. Brown, 10 
Vet. App. 120, 123 (1997).  

Moreover, the statements by the veteran and his 
representative in January and February 2000 have been 
interpreted by the Board as a timely filed notice of 
disagreement with the January 2000 rating decision wherein 
the RO implemented the Board's November 1999 favorable 
decision and assigned an increased evaluation of 30 percent 
for the already service-connected asbestos related pleural 
disease.  This matter is addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  The veteran initiated a claim for service connection for 
a tobacco-related pulmonary disorder in July 1997, and the RO 
developed the issue as such even though service connection 
had already been granted for a pulmonary disability rated as 
asbestos related pleural disease.  

2.  No claim or error or law regarding the issue of 
entitlement to service connection for an unspecified 
pulmonary disorder as secondary to cigarette smoking is 
properly before the Board.  


CONCLUSION OF LAW

The Board is without jurisdiction to consider the issue of 
the veteran's claim of entitlement to service connection for 
an unspecified pulmonary disorder as secondary to cigarette 
smoking.  38 U.S.C.A. §§  7104, 7105 (West 1991).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104(a), the Board jurisdiction is 
limited to all questions in a matter subject to decision by 
the Secretary under 38 U.S.C.A. § 511(a).  In this case, 
service connection is in effect for a pulmonary disorder.  
The veteran's statements attest to increased severity of this 
service-connected disability due to cigarette smoking.  

It is the Board's conclusion that the RO developed a claim 
for service connection for an additional pulmonary disorder 
as secondary to cigarette smoking, but that the actual issue 
on appeal is entitlement to an increased rating for the 
veteran's only pulmonary disorder.  In terms of the claim 
developed regarding additional service connection for 
pulmonary disorder as secondary to cigarette smoking, no 
issue as to any specific error or fact or law remains for the 
Board's consideration.  As the Board is without jurisdiction, 
dismissal is the appropriate disposition of the service 
connection claim.  38 U.S.C.A. § 7105(d)(5).  As indicated 
above, however, it is determined that the issue of an 
increased rating for the already service-connected pulmonary 
disorder is still on appeal and is the subject of the REMAND 
below.  


ORDER

The appeal as to the issue of entitlement to service 
connection for an unspecified pulmonary disorder as secondary 
to cigarette smoking is dismissed.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As reported above, the Board in November 1999 assigned an 
increased rating for the veteran's service-connected asbestos 
related pleural disease.  The RO implemented the Board's 
decision in January 2000 by assigning an increased evaluation 
of 30 percent.  The veteran's subsequent statements have been 
viewed by the Board as a timely filed Notice of disagreement 
(NOD) with the RO's rating decision.  

Because NOD was "filed" within one year from the date that 
the RO mailed notice of the rating decision to the veteran, 
the Board finds that a SOC with respect to the claim of 
entitlement to an increased rating must be issued.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995); Garlejo v. Brown, 10 Vet. 
App. 229 (1997); Suttman v. Brown, 5 Vet. App. 127 (1993); 38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 19.9, 20.200, 20.201, 
20.302(a) (2000).

It is also noted that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, the case is remanded to the RO as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should issue a SOC as to the 
assignment of an increased evaluation of 
30 percent for the service-connected 
asbestos related pleural disease.  The RO 
should advise the veteran of the need to 
file a substantive appeal if he wishes 
appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted in this case.  The veteran need 
take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


